Title: To James Madison from Isaac Cox Barnet, 24 December 1801
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir,
						Bordeaux December 24th. 1801.
					
					I had this honour on the 30th. October, duplicate of which, with vouchers accompanying my last 

Account against the United States, were inclosed with a few lines under date of the 14th. instant, by Mr. 

V. Dupont in the Benjamin Franklin, to which I beg your reference.
					I must express my regret at not being favoured with a line from the Department of State since 

the 31st. March 1800.  My situation from having been critical has become extremely painful, and my 

expectations from Government keep me in a cruel state of suspense, prevent my establishing in 

business from the hope of being restored to the confidence of the President which I have never justly 

forfeited.  I must still consider myself in my Country’s service & depending upon it’s patronage for 

support of a large family.  I may say that I have served a faithful apprenticeship to defend its honour & 

interests for which Sir, I beg with confidence to refer you to the Documents of your office, to the 

testimony of my fellow Citizens to the honourable marks of approbation voluntarily accorded 

me in this Country.
					I would wish to avoid importunity.  I would gladly seek consolation in private life, if my time 

past had been compensated by the means of subsistence.  Permit me, Sir, to address you with the 

feelings of a Son, of a Father of a numerous family, and of a pure republican who can defy 

reproach in his public & private conduct through life.  I invite the fullest investigation.  I aspire to your 

confidence.  I solicit your protection and I would submit to be judged by the Severest justice.
					My ambition to serve my Country has turned my attention from commercial affairs, and I am 

still in arrears by defending captured property & by advances to individuals in that behalf.  My political 

sentiments have never deviated, but my silence on political topics has been misconstrued by violent 

partizans, whilst prudence & discretion dictated my forbearance, and the duties of my Office demanded an 

impartial conduct towards all my Countrymen—& without offending the opinion of any Man, I never 

surrendered my own by collusion.
					I know of no other rule of conduct, Sir, for an Agent of a foreign Country, than that which I have 

invariably pursued; if I have necessarily offended any one in doing my duty & in execution of our laws, I 

must claim the protection of our Government against the vindictive resentment & calumny of such 

individuals.  Without that support extended to its officers, by our Government, the true interests of our 

Country cannot be maintained, and the Officer who is placed to watch over those interests, cannot 

connive at abuses practised by some who wantonly trample upon all rights, laws & justice.  Such, 

unfortunately have come under my immediate surveillance & I could not compromize with my duty in 

complaisance to their respectable family connections in America, some of whom I have reason to believe, 

have sought means to injure me in the opinion of republican Citizens.
					If I have been accused of any deviation from my duty or of any unfair, improper, or unjust 

act, why should I not be admitted to prove the contrary, to vindicate my reputation which is the dearest 

prerogative of a Man of honour.
					If my political principles or conduct could be disapproved or censured, I might shrink from the 

enquiry, & content myself like some who have retired from Office, under a conviction of their opinions & 

sentiments being inimical to those of a Jefferson a Madison & other first patriots of my Country!  But on 

the contrary, Sir, I am & ever have been penetrated with those sentiments which led America to 

Independence, and under the influence of which she now promises to become prosperous & happy.
					I shall take the liberty to send you in a few days, a statement of my advances to captured 

Americans & disbursements for defending several causes, which Sums are not included in my former 

accounts against the United States for the relief of Seamen.  This amount, though small, is considerable 

for me.  I applied to Mr. Murray on the subject, but he answered that he had no orders for that purpose, 

& I have applied in vain to the individuals concerned,  they having generally been covered by 

insurance, abandoned to the Underwriters & became indifferent about the event of the property.  The 

Underwriters I could not know to apply to and various Bills furnished me by the Captains for Money 

advanced them have been returned protested, so that my endeavours & good intentions to serve my 

Countrymen have, in these instances, by the ingratitude & injustice of the individuals immediately 

concerned, left me no other course than the justice of a protecting Government.  I must beg your 

reference to the Secretary of State’s letter to me under date of 15th. December 1798—and 31st. March 

1800, which I presume authorizes me to expect a reimbursement from the Government for the above 

sums, particularly as one account of the same kind has already been paid me by the Secretary of State in 

consequence of an Act of Congress passed to that effect.  Permit me also to observe that on my accounts 

for relief of Seamen, I had not charged Commission or interest, which were gratuitously allowed on 

one Account by the Secretary of State at that rate of 6 pr. Ct. per  annum interest, & 5 pr. Ct. 

commissions.  And indeed, this appears to me fully authorized by the spirit of the “Act concerning 

Consuls & Vice Consuls.”
					We have had so much heavy rain for more than a Month past that it is feared the seed in the 

ground will be materially injured & should a severe frost suddenly set in, this Country may want a Supply 

of Grain & Flour in the spring & summer.
					I cannot offer you any political news Sir, so interesting as that you must receive from the 

European prints daily arriving in the U.S. and you will doubtless hear of the Brest Fleet’s arrival before 

this reaches you.
					This Market continues very dull and our Merchants who have speculated this way, I am sorry to 

Say, will be extremely discouraged for some time by the effects of the peace and the heavy losses 

they will experience by sales here.  I am Sir most respectfully, your devoted & obedt. Servt.
					
						I. Cox Barnet
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
